CM/ECF-GA Northern District Court                                        Page 1 of 2
         Case 2:20-cr-00151-RAJ Document 18-1 Filed 09/21/20 Page 1 of 2



                          Query    Reports     Utilities   Help   What's New   Log Out



                                                                                          CLOSED

                             U.S. District Court
                    Northern District of Georgia (Atlanta)
             CRIMINAL DOCKET FOR CASE #: 1:20-mj-00775-JKL-1


Case title: USA v. Nuhanovic                               Date Filed: 09/18/2020
                                                           Date Terminated: 09/21/2020


Assigned to: Magistrate Judge John K.
Larkins, III

Defendant (1)
Hadis Nuhanovic                              represented by Jess Brandel Johnson
TERMINATED: 09/21/2020                                      Pate, Johnson & Church, LLC
                                                            101 Marietta St NW
                                                            Suite 3300
                                                            Atlanta, GA 30303
                                                            404-223-3310
                                                            Email: jess@patejohnson.com
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained

Pending Counts                                             Disposition
None

Highest Offense Level (Opening)
None

Terminated Counts                                          Disposition
None

Highest Offense Level (Terminated)
None

Complaints                                                 Disposition




https://gand-ecf.sso.dcn/cgi-bin/DktRpt.pl?106970517120373-L_1_0-1                        9/21/2020
CM/ECF-GA Northern District Court                                        Page 2 of 2
         Case 2:20-cr-00151-RAJ Document 18-1 Filed 09/21/20 Page 2 of 2


18:371 CONSPIRACY TO DEFRAUD
                     Query Reports              Utilities   Help    What's New    Log Out
THE UNITED STATES



Plaintiff
USA                                          represented by Jolee Porter
                                                            Office of the United States Attorney-
                                                            ATL600
                                                            Northern District of Georgia
                                                            600 United States Courthouse
                                                            75 Ted Turner Dr., S.W.
                                                            Atlanta, GA 30303
                                                            404-581-6000
                                                            Fax: 404-581-6181
                                                            Email: jolee.porter@usdoj.gov
                                                            LEAD ATTORNEY
                                                            ATTORNEY TO BE NOTICED
                                                            Designation: Retained


 Date Filed     # Docket Text
 09/18/2020        Arrest (Rule 40) of Hadis Nuhanovic (rlb) (Entered: 09/21/2020)
 09/18/2020     1 Minute Entry for proceedings held before Magistrate Judge John K. Larkins, III:
                  Initial Appearance in Rule 5(c)(3) Proceedings as to Hadis Nuhanovic held on
                  9/18/2020. Defendant waives identity hearing. Bond hearing held. Non-surety
                  bond set at $10,000. Bond filed. Defendant released. (Attachments: # 1
                  Indictment) (Tape #FTR) (rlb) (Entered: 09/21/2020)
 09/18/2020     2 WAIVER of Rule 5 Hearings by Hadis Nuhanovic (rlb) (Entered: 09/21/2020)
 09/18/2020     3 Non-surety Appearance Bond on Rule 5(c)(3) Entered as to Hadis Nuhanovic in
                  amount of $ 10,000. (rlb) (Entered: 09/21/2020)
 09/18/2020     4 ORDER Setting Conditions of Release as to Hadis Nuhanovic. Signed by
                  Magistrate Judge John K. Larkins, III on 9/18/20. (rlb) (Entered: 09/21/2020)
 09/21/2020        Magistrate Case Closed. Defendant Hadis Nuhanovic terminated. (rlb) (Entered:
                   09/21/2020)
 09/21/2020        Electronic Transmittal of Rule 5(c)(3) Documents as to Hadis Nuhanovic, sent to
                   USDC WDWA via electronic mail with copy of bond and docket sheet. (rlb)
                   (Entered: 09/21/2020)




https://gand-ecf.sso.dcn/cgi-bin/DktRpt.pl?106970517120373-L_1_0-1                          9/21/2020
